Citation Nr: 1016021	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-24 619	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 25, 2002, Board of Veterans' Appeals decision which 
denied service connection for a pulmonary disorder, including 
bronchitis.




REPRESENTATION

Moving party represented by:  Kentucky Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
April 1976 to December 1985.

2.  The moving party failed to adequately set forth the 
alleged errors of fact or law in the July 25, 2002, Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of the July 25, 2002, Board decision based on clear and 
unmistakable error have not been met, the motion must be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to motions alleging 
CUE in prior final decisions of the Board.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, "as a matter of law, the VCAA is inapplicable 
to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the duties specified in the VCAA are 
not applicable to allegations of CUE in a prior Board 
decision).  A claimant alleging CUE is not pursuing a claim 
for benefits.  Instead, that claimant is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, given the nature of a motion to revise an earlier 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since the 
evaluation of such a motion is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.  No duty to the Veteran under the VCAA is 
applicable in this case.

CUE - Laws and Regulations

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2009).  However, a final Board decision may be revised or 
reversed on grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a) 
(West 2002).  Motions for review of prior Board decisions on 
the grounds of CUE are adjudicated pursuant to the Board's 
Rules of Practice found at 38 C.F.R. §§ 20.1400-20.1411 
(2009).

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) does not apply to a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include 
a change in medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, VA's failure to 
fulfill the duty to assist, a disagreement as to how the 
facts were weighed or evaluated, or a change in the 
interpretation of a statute or regulation which was 
previously correctly applied.  38 C.F.R. § 20.1403(d).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  A request for revision of a Board 
decision based on CUE may be instituted by the Board on its 
own motion or upon request of the claimant.  38 U.S.C.A. 
§ 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include 
the name of the Veteran; the name of the moving party if 
other than the Veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
Motions that fail to comply with these requirements shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a).

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  Motions that fail to 
comply with these requirements shall be dismissed without 
prejudice.  38 C.F.R. § 20.1404(b).  

A claim requesting review for CUE may be filed at any time 
after the underlying decision is made.  38 U.S.C.A. 
§ 7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's 
authority applies to any claim pending on or filed after the 
date of enactment of 38 U.S.C.A. § 7111, that is, November 
21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's 
motion for review or revision was filed with the Board in May 
2008.

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not a mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  Clear and unmistakable errors "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.

Factual Background and Analysis

In this case, the moving party seeks to reverse or revise, on 
the grounds of CUE, a July 25, 2002, Board decision which 
denied service connection for a pulmonary disorder, including 
bronchitis.  The moving party contends that the Board 
committed error because its October 1999 remand requested a 
VA examination of the Veteran by a specialist in pulmonary 
medicine but its July 2002 adjudication relied on a VA 
examination and medical opinion by a physician's assistant.  
The Veteran and his representative appear to suggest that an 
independent medical opinion under 38 U.S.C.A. § 5109 is 
warranted.  

The Veteran filed an original claim for compensation in 
August 1994, several years after his discharge from active 
duty.  In December 1994, the RO denied the Veteran's claim.  
He filed a Notice of Disagreement in February 1995 and began 
the appellate process that included the Board's remand of 
October 1999 and its denial of service connection in July 
2002.

In its October 1999 remand, the Board noted that the Veteran 
claimed he was exposed to chemicals during service and that 
an October 1995 statement from a private physician indicated 
that the Veteran reported in-service chemical exposure and 
that part of his pulmonary problems were related to this 
claimed chemical exposure.  The Board requested that the 
Veteran provide more specific information concerning his 
claimed chemical exposures, and that the RO request that the 
Veteran be scheduled for a VA examination by a specialist in 
pulmonary medicine for an opinion as to whether the Veteran's 
current pulmonary disorder was related to service or to 
chemical exposure during service.  

In November 1999, the Veteran submitted a list of nine 
chemicals that he said he was exposed to and the duty 
stations where the exposure occurred, as well as a history of 
his exposure to prolonged exercises and training in cold 
weather, rain, snow and ice while stationed in Korea and 
Germany.  

The Veteran underwent a VA examination in either January 2000 
or January 2001.  Although the report of examination is dated 
January 2000, the attached pulmonary function test is dated 
November 2000 and the attached chest X-ray is dated December 
2000.  The Board notes too that the instructions for this VA 
examination were dated November 2000 and the cover sheet to 
the transferred claims file was returned to the RO in 
February 2001.  Therefore, it is apparent that the report of 
examination was misdated and that the VA examination actually 
occurred in January 2001.

The Board also notes that the VA respiratory examination was 
conducted by T.S., a physician's assistant, and countersigned 
by L.V., M.D.  The report of this VA respiratory examination 
showed that the claims file was reviewed, including a 
detailed review of the service treatment records and post-
service medical records.  The report noted there was a list 
of chemicals the Veteran claimed he was exposed to as well as 
a letter attesting to specific instances of exposure.  The 
report noted the Veteran stated he was diagnosed with 
bronchitis in approximately 1979.  He indicated that since 
the initial bronchitis, he had multiple diagnoses of upper 
respiratory infections and bronchial infections.  The Veteran 
also indicated he was exposed to chemicals throughout his 
service.  The report noted the lungs were clear with no 
adventitious breath sounds.  The breath sounds were equal 
bilaterally and there was unlabored breathing and no 
interference with breathing.  Pulmonary function testing 
showed early obstructive ventilatory defect with air trapping 
(small airways disease).  An X-ray study of the chest showed 
calcified granuloma with no active disease.  The examiner 
indicated that it was likely that the Veteran's tobacco abuse 
had caused all of his symptoms and his episodes of 
bronchitis.  The examiner further indicated that the 
Veteran's current pulmonary condition was due to his long 
history of tobacco abuse.

The moving party contends that because a physician's 
assistant rather than a specialist in pulmonary medicine 
conducted his VA examination, the Board's October 1999 remand 
was not followed and there was legal error when the Board 
subsequently denied his claim for service connection in the 
July 25, 2002 decision.  Under Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order.  But see Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall where Board's remand instructions were 
substantially complied with).  The credentials of both the 
physician's assistant and the physician are not found within 
the claims file, so it cannot be determined whether either 
was a specialist in pulmonary medicine.  Further, the Board 
finds that the remand's reference to use of a specialist in 
pulmonary medicine was worded as more of a suggestion than a 
mandatory direction and that the RO had substantially 
complied with the Board's October 1999 remand by providing 
the Veteran with a VA examination and medical opinion.  Given 
the foregoing, the Board in its July 25, 2002, decision 
implicitly found that it did not need to ensure compliance 
with all the literal terms of its prior remand because any 
failure on the part of the RO in scheduling the VA 
examination and opinion had not prejudiced the Veteran and 
that the RO had been conscientious in developing the record.  
See Dyment, 13 Vet. App. at 146-47.

Even assuming there was a Stegall violation in the selection 
of the VA examiner and that a legal error was committed when 
the Board did not remand again for a new examination by a 
specialist in pulmonary medicine, the Board does not find 
that the Veteran has correctly pled a CUE motion.  A motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error. 38 C.F.R. § 20.1404(b).  

Here, the Veteran has cited an alleged Stegall violation 
without setting forth clearly and specifically the legal or 
factual basis for his allegations and he has failed to state 
why the result of the July 25, 2002, Board decision would 
have been different but for the alleged error.  The Veteran 
does not know specifically what a different VA examiner would 
have opined.  A determination of CUE is based on the record 
and the law at the time of the prior decision under 
collateral attack.  Russell, 3 Vet. App. at 313-14.  Here, 
the moving party cannot use imagined or phantom evidence from 
another more credentialed VA examiner to successfully attack 
the July 25, 2002, Board decision.  Further, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(c).  

In addition, the Veteran has suggested an independent medical 
opinion be undertaken if his CUE motion was granted.  The 
Board notes, however, that it has original jurisdiction over 
the moving party's CUE claim only under federal statutory 
authority.  Under that statute the Board may reverse or 
revise the July 25, 2002, Board decision, if it finds merit 
in the CUE motion, but it may not order a remand for further 
development of the Veteran's underlying service connection 
claim.  See 38 U.S.C.A. § 7111(a) (stating that if evidence 
establishes the error, the prior decision shall be reversed 
or revised).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  Nonspecific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions which fail 
to comply with the requirements shall be dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(b).

As noted above, the Board's review of the moving party's CUE 
motion shows that he has failed to plead why the result of 
the July 25, 2002, Board decision would have been different 
if his claimed Stegall violation had not occurred or been 
remedied and he has requested inappropriate relief by seeking 
an independent medical opinion if he prevails in his CUE 
motion.

Since the moving party has failed to comply with the pleading 
requirements set forth in 38 C.F.R. § 20.1404(b), the CUE 
motion must be dismissed without prejudice.  The Board notes 
that this disposition is more favorable to the moving party 
than a denial on the merits would be, as the moving party is 
free at any time to resubmit a CUE motion with respect to the 
July 25, 2002, Board decision, since a dismissal without 
prejudice does not preclude such a refiling.  See Luallen, 8 
Vet. App. at 95; see also Simmons v. Principi, 17 Vet. App. 
104, 111-15 (2003) (holding that in asserting CUE, where the 
claimant fails simply in the pleading rather than on the 
merits, the appropriate decision is to dismiss the claim 
without prejudice to refilling rather than to deny).






(CONTINUED ON NEXT PAGE)






ORDER

The motion for revision of the July 25, 2002, Board decision 
which denied service connection for a pulmonary disorder, 
including bronchitis, on the grounds of CUE, is dismissed 
without prejudice to refiling.



	                       
____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



